Citation Nr: 0203723	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  99-06 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran served on active duty from June 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The in-service injury to the veteran's left knee was 
acute and transitory and resolved without residual 
disability.

3.  Degenerative joint disease of the left knee was not 
manifested during service or within one year of separation 
from service.

4.  Degenerative joint disease of the left knee is not 
related to a football injury in service and did not develop 
until many years after service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran claims that he injured his left knee while 
playing football in Japan in 1955.  A report from the 
National Personnel Records Center (NPRC) indicates that the 
Morning Reports from September to December 1955 did not list 
the veteran as sick or hospitalized.  The veteran's complete 
service medical records are unavailable, and may have been 
destroyed by fire.  The report of the veteran's June 1957 
separation examination is of record and notes that he 
sprained his left knee in 1952 (which was prior to service).  
In commenting on the injury, it was noted that the knee 
slipped out occasionally when turning sharply, but that it 
required no medical aid, caused no complications, and was 
never incapacitating.  Clinical evaluation was normal and 
there was no reference to any knee injury in service.

The veteran was contacted in January 1997, and was notified 
that the VA had been unable to obtain copies of the veteran's 
service medical records.  The veteran was advised that he 
should submit any relevant documents that he might have, but 
he stated that he had sent everything that he had.  

The RO made additional attempts to obtain additional service 
medical records at the National Personnel Records Center 
(NPRC) in July 1997, September 1997, and November 1997.  In 
August 1997, the NPRC responded that they did not have any 
medical records on file, and they noted "Fire related 
service."  In January 1998, the NPRC responded and wrote 
"Negative Results on Search conducted."

A private examination performed in April 1997 noted that the 
veteran complained of left knee pain since a football injury 
in 1955.  The veteran stated that he had increasing painful 
symptoms in the left knee, and had had symptoms for awhile 
even beginning in 1980.  Objective findings included varus 
deformity, significant crepitus, and effusion.  The radiology 
report showed significant advanced degenerative 
osteoarthritis of the left knee.  A May 1997 VA radiology 
report found degenerative disease primarily of the medial 
compartment of the left knee.

The veteran's former service comrade submitted a letter and a 
photo in March 1998.  He stated that the attached photo was 
of himself and the veteran wearing football uniforms and knee 
wraps due to knee injuries.  He wrote that he witnessed the 
veteran sustain a knee injury in Japan during pre-season 
football practice in 1955, and that the veteran had his knee 
stepped on during practice.  He wrote that the veteran later 
had swelling and received whirlpool and heat treatments from 
the medics.  The veteran was able to resume practice after a 
few days, was held out from the first game, but played in 
most games. 

The veteran's wife submitted a statement in March 1999 in 
which she stated that she and the veteran were married in 
1980.  During that same year she noted that he was limping 
and dragging his leg while cutting the lawn.  When she asked 
him what happened, he stated that it happened to him on and 
off at times since his injury playing football in service.  
She noticed that it had gotten worse over the years.

Private medical records reflect that the veteran underwent a 
total left knee arthroplasty in July 1999.   The veteran 
stated that he originally injured his knee while playing 
football in Japan in 1955.  He stated that he began to 
develop persistent symptoms in the early 1980s, and that 
since then, he had had persistent pain with normal 
activities.  


Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  He was informed of such evidence in his 
August 1998 Statement of the Case, and his April 1999 and May 
2000 Supplemental Statements of the Case.  Moreover, VA has 
conducted reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
he has not identified any additional, relevant evidence that 
has not been requested or obtained.  In a January 1997 report 
of contact, the veteran advised VA that he had sent 
everything that he had.  In addition, as will be discussed 
below, the Board finds that the medical evidence of record, 
which includes the separation examination from service and 
post service medical records, is sufficient to consider his 
claim and that an additional medical examination is not 
necessary.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001)); 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As all VCAA notice requirements have 
been met, the veteran is not prejudiced by appellate review 
at this time without further RO adjudication after enactment 
of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (Supp. 2001).  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 3.309 
(a) (2001).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")" has held that the VA 
has a statutory duty to assist the veteran in obtaining 
military records.  See Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990).  Furthermore, in Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992), the Court held that the duty to assist 
is heightened when the service medical records are presumed 
destroyed and includes an obligation to search alternative 
forms of medical records which support the veteran's case.

The Court has also held that where, as here, "service 
medical records are presumed destroyed,...the BVA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened."  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991). 

The only service medical record on file is the veteran's 
separation examination report from June 1957.  The claims 
folder reflects that the RO attempted to obtain the veteran's 
other service medical records from NPRC on three separate 
occasions.  The NPRC responded in August 1997 and January 
1998 that they did not have any additional service medical 
records on file.  Further, the RO notified the veteran of the 
absence of his service medical records in January 1997, and 
the veteran responded that he had sent everything that he 
had.  In light of the foregoing, it is determined that the RO 
has expended sufficient efforts to procure alternative 
service medical records for the veteran.  See Hayre v. West, 
188 F. 3d 1327, 1332 (1999).  

The veteran claims that he injured his left knee while 
playing football in service in 1955, and that his current 
left knee condition is related to that injury.  The only 
service medical record on file is the veteran's separation 
examination from June 1957, noting that the veteran sprained 
his left knee in 1952 (which was prior to service).  In 
noting the 1952 injury, the veteran related that his knee 
slips out occasionally when turning sharply, required no 
medical aid, was never incapacitating and there were no 
complications.  On clinical evaluation the veteran's lower 
extremities were normal and no current knee findings were 
reported present.  The separation examination report does not 
document a history of a knee injury in service.  The 
veteran's other service medical records are unavailable as 
they were apparently destroyed by a fire at the NPRC in 1973.  

There is no question that the veteran currently has a left 
knee disorder.  He was diagnosed with degenerative disease of 
the left knee when he was x-rayed by the VA in May 1997, and 
he underwent a total left knee arthroplasty in July 1999.  
The question that must be answered is whether his current 
left knee disorder is related to an injury in service.  

A former service colleague stated that he saw the veteran 
injure his left knee in a football practice in Japan in 1955 
when someone stepped on his knee.  While there are no 
contemporaneous medical reports from service (all service 
medical records were destroyed by fire), the veteran's 
separation examination from June 1957 documents that the 
veteran sprained his knee in 1952 (which was before service).  
No mention is made of the knee injury from 1955.

Even if it is conceded that the veteran hurt his left knee in 
service in 1955 (per his statement and the statement of his 
service colleague), the medical and lay evidence show that 
the injury was acute and transitory.  When examined for 
separation from service in 1957 there was no reference to any 
knee injury in service, just the pre-service sprain which was 
never incapacitating and from which there were no 
complications.  No chronic knee disorder was identified on 
the 1957 separation examination and the clinical evaluation 
was normal.  Thus, it must be concluded that there was no 
chronic knee disorder present at separation.  Following 
service, there is no medical evidence of a knee disorder 
until April 1997, almost 40 years after service, when the 
veteran was diagnosed with osteoarthritis of the left knee.  
At that time, the veteran complained of left knee pain since 
a football injury in 1955 with symptoms beginning in 1980.  
When the veteran underwent a total left knee arthroplasty in 
July 1999, he similarly related that he originally hurt his 
knee in 1955, but did not develop persistent symptoms until 
the early 1980s, or more than 20 years after service.  

The lay evidence that the veteran's wife and service 
colleague submitted bolsters the conclusion that the 
veteran's service injury was acute and transitory.  The 
veteran's wife stated that she did not marry the veteran 
until 1980, and that later that year she noticed that the 
veteran was limping. However, she did not mention that the 
veteran was limping prior to that time, which is something 
that is presumably beyond her knowledge.  While the veteran's 
service colleague wrote that the veteran hurt his knee in 
service in 1955, he also wrote that the veteran was able to 
resume practice after a few days and played in most games.  
This lends further weight to the conclusion that even if the 
veteran injured his knee in 1955, it recovered shortly 
thereafter so that the injury was no more than acute and 
transitory.  

Although the appellant asserts that his left knee disorder is 
related to his football injury in service, the appellant is 
not a medical professional who can make such a determination.  
Lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the Board finds that the medical evidence of 
record, in particular the separation examination from service 
noting a pre-service knee sprain with no injury or finding of 
a knee disorder in service and the private medical records 
showing that persistent symptoms did not develop until the 
1980s, more than 20 years after service, outweighs the 
veteran's statements and the lay statements from his wife and 
his service colleague.  The evidence is persuasive that any 
knee injury experienced by the veteran in service was acute 
and transitory and that no current knee disability is shown 
to be related to service.  As the preponderance of the 
evidence is against the appellant's claim of service 
connection for a left knee disability, the benefit-of-the-
doubt rule does not apply, and the appellant's claim must be 
denied.  38 U.S.C.A §5107 (West Supp. 2001).



ORDER

Entitlement to service connection for a left knee disability 
is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

